1                               UNITED STATES DISTRICT COURT

2                                     DISTRICT OF NEVADA

3                                                 ***

4    RICHARD MILEWSKI,                              Case No. 3:19-cv-00095-MMD-WGC

5                                    Plaintiff,
            v.                                                        ORDER
6
     PHILLIP J. KOHN, et al.,
7
                                 Defendants.
8

9           Before the Court is the United States Magistrate Judge William G. Cobb’s order

10   (ECF No. 32) recommending dismissal without prejudice. The Court construes the order

11   as a report and recommendation (“R&R”).1 Plaintiff has filed an objection to the R&R

12   (“Objection”). (ECF No. 33.) For the reasons discussed herein, the Court overrules

13   Plaintiff’s Objection and directs dismissal without prejudice.

14          This Court “may accept, reject, or modify, in whole or in part, the findings or

15   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

16   timely objects to a magistrate judge’s report and recommendation, then the court is

17   required to “make a de novo determination of those portions of the [report and

18   recommendation] to which objection is made.” Id. Where a party fails to object, however,

19   the court is not required to conduct “any review at all . . . of any issue that is not the

20   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).

21          In light of Plaintiff’s Objection, the Court has conducted a de novo review to

22   determine whether to adopt Magistrate Judge Cobb’s recommendation. The Magistrate

23   Judge recommended that this action be dismissed without prejudice due to Plaintiff’s

24   failure to comply with the Court’s order to either pay the filing fee or submit an IFP

25   application and to file an amended complaint. Having reviewed the R&R and the filings

26   in this case, the Court agrees with Judge Cobb.

27
            1While  the R&R states that Plaintiff’s claims are dismissed without prejudice,
28   Judge Cobb identified the time period for Plaintiff to file his objection under 28 U.S.C.
     636(b)(1)(C) because the content of the R&R addresses a dispositive matter (i.e.,
     dismissal). (ECF No. 32 at 4, 6.)
1           The Court briefly summarizes the filings that demonstrate Plaintiff’s failure to

2    comply with the order relating to his initial filings.2 On February 20, 2019, Plaintiff

3    initiated this action by filing a complaint but did not pay the filing fee or complete an IFP

4    application to waive such fee. (ECF No. 1.) On March 11, 2019, the Court granted this

5    request for extension and gave Plaintiff until April 19, 2019, to correct the filing fee

6    deficiencies—either by paying the filing fee or submitting an IFP application. (ECF No. 7

7    at 6.) At the same time, the Court conducted a preliminary review of the proposed

8    complaint and identified deficiencies in that filing for Plaintiff to correct to avoid denial of

9    his IFP application and dismissal. (Id. at 3-4.) The Court similarly gave Plaintiff until April

10   19, 2019, to correct such filing deficiencies by filing an amended complaint. (Id. at 6.) On

11   April 3, 2019, Plaintiff requested another extension until May 20, 2019 to correct his filing

12   deficiencies (ECF No. 13.) The Court granted Plaintiff’s request. (ECF No. 14.) On April

13   24, 2019, in addressing other improperly filed motions despite the admonishment to

14   refrain from such filings, the Court cautioned Plaintiff of the need to comply with the May

15   20, 2019 deadline to correct the deficiencies of his initial filings. (ECF No. 25.) On May 6,

16   2019, Plaintiff filed another motion for extension of time until June 19, 2019, contending

17   that “the Nevada Department of Corrections [“NDOC”] has failed to comply with the

18   Plaintiff’s request for a 6 month financial statement” which means he cannot comply with

19   the order directing him to file an IFP application. (ECF No. 29 at 1.) Judge Cobb denied

20   the request as premature and reminded Plaintiff that even if NDOC frustrated Plaintiff’s

21   effort to obtain a financial certificate to file his IFP application, Plaintiff could still comply

22   with the deadline to file an amended complaint.3 (ECF No. 30.)

23

24
            2The     R&R further summarizes Plaintiff’s numerous other motions filed despite
25
     being warned repeatedly that the Court would not address these motions on the merits
26   until Plaintiff properly initiates the action. (ECF No. 32 at 2-4.)
            3On   May 20, 2019, Plaintiff filed another extension request until June 19, 2019,
27
     identifying the same reason—NDOC’s failure to provide his financial statement. (ECF
28   No. 31 at 1.)

                                                     2
1           The Court agrees with Judge Cobb that Plaintiff has failed to cure the initial filing

2    deficiencies despite being given several extensions of time to do so. As noted, after

3    Judge Cobb issued the R&R, Plaintiff filed another motion asking for an extension until

4    June 19, 2019, to file his IFP application.4 (ECF No. 31.) However, there are several

5    issues with Plaintiff’s current motion, as Judge Cobb explained in the R&R in addressing

6    a similar extension request. Plaintiff does not identify what he has done to try to obtain

7    the financial certification from NDOC such that he has been unable to file his IFP

8    application since being notified in the March 11, 2019 order of the need to submit the

9    IFP application. Plaintiff also does not explain why he is unable to file an amended

10   complaint while apparently spending time filing frivolous motions.

11          For these reasons, the Court agrees with Judge Cobb’s recommendation to

12   dismiss this action without prejudice.

13          It is therefore ordered that Judge Cobb’s recommendation (ECF No. 32) is

14   adopted.

15          It is further ordered that this action is dismissed without prejudice.

16          It is further ordered that Plaintiff’s motion for extension of time (ECF No. 31) is

17   denied.

18          It is further ordered that Plaintiff’s motion for certificate of appealability (ECF No.

19   34) is denied. Certificates of appealability are required to appeal the denial of a habeas

20   petition under 28 U.S.C. § 2253(c). As Plaintiff asserts in this motion, he is pursuing

21   claims under 42 U.S.C. § 1983.

22          The Clerk is instructed to close this case.

23          DATED THIS 8th day of July 2019.

24

25
                                                MIRANDA M. DU
26                                              UNITED STATES DISTRICT JUDGE
27
            4As
              of the date of this order, Plaintiff has not filed an IFP application or an
28
     amended complaint.
                                             3
